Ex. T3A.48 ARTICLES OF INCORPORATION OF UNO OF DAYTONA, INC. The undersigned, being an individual, does hereby act as incorporator in adopting the following Articles of Incorporation for the purpose of organizing a corporation for profit, pursuant to the provisions of the Florida Business Corporation Act. FIRST:The corporate name for the corporation (hereinafter called the “corporation”) is Uno of Daytona, Inc. SECOND: The street address, wherever located, of the principal office of the corporation is 100 Charles Park Road, West Roxbury, MA 02132. The mailing address, wherever located, of the corporation is same. THIRD: The number of shares that the corporation is authorized to issue is 100, all of which are without par value and are of the same class and are Common shares. FOURTH: The street address of the initial registered office of the corporation in the State of Florida is c/o The Prentice-Hall Corporation System, Inc., 1201 Hays Street, Suite 105, Tallahassee, Florida 32301. The name of the initial registered agent of the corporation at the said registered office is The Prentice-Hall Corporation System, Inc. The written acceptance of the said initial registered agent, as required by the provisions of Section 607.0501(3) of the Florida Business Corporation Act, is set forth following the signature of the incorporator and is made a part of these Articles of Incorporation. FIFTH: The name and the address of the incorporator are: NAMEADDRESS Amy
